Citation Nr: 9922627	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  92-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a rating in excess of 40 percent for 
dorsolumbar paravertebral myositis with scoliosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1991 rating decision 
by the San Juan, Puerto Rico RO that granted service 
connection for dorsolumbar paravertebral myositis with 
scoliosis, evaluated as 10 percent disabling effective in 
July 1990, and denied service connection for a psychiatric 
disorder, characterized as schizoaffective disorder.  By 
rating action in August 1998, the RO assigned a 40 percent 
rating for the veteran's service-connected back disability, 
effective in July 1990.  This case was before the Board in 
March 1993 and January 1995 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
psychiatric disorder is not accompanied by any medical 
evidence to support that allegation.

2.  The claim for entitlement to service connection for a 
psychiatric disorder is not plausible.

3.  The veteran's service-connected back disability is 
manifested by complaints of low back pain; clinical findings 
show moderate spasms, diminished ankle jerk and no functional 
loss due to pain, weakness, excess fatigability or 
incoordination.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The criteria for a rating in excess of 40 percent for 
dorsolumbar paravertebral myositis with scoliosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5293 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from April 1962 to April 
1965.  An April 1962 induction examination report notes no 
complaints or findings of a psychiatric disorder.  Service 
medical records note that the veteran was seen on several 
occasions with complaints of low back pain.  The veteran 
indicated that he hurt his back during heavy lifting.  
Examination revealed paravertebral muscle spasms.  X-rays 
revealed that the lumbar spine deviated to the right, but was 
otherwise within normal limits.  Service medical records 
dated in February 1965 note that the veteran was seen 
following a suicide attempt.  Psychiatric examination 
revealed an assessment of immature character disorder.  A 
February 1965 separation examination report notes no 
complaints or findings of a psychiatric disorder.  March 1965 
service medical records note that the veteran was seen 
following another suicide attempt.  A March 1965 mental 
status examination report notes a diagnosis of immature 
character disorder with adjustment problems.  The veteran was 
discharged in April 1965.

VA outpatient treatment records dated from 1987 to 1989 note 
that the veteran was seen for personality disorder and 
alcohol dependence.  Specifically, March 1987 outpatient 
treatment reports note that the veteran was seen with a 
history of a nervous condition, episodes of intoxication and 
suicide attempts.  Diagnoses included immature personality 
with explosive tendency and rule-out psychosis.  April 1987 
outpatient treatment reports note the veteran's complaints of 
a nervous condition.  The veteran reported suicidal ideation.  
Diagnosis included personality disorder.  A September 1989 
treatment record notes the veteran's complaints of anxiety 
and insomnia.  Diagnosis was borderline personality.

A June 1990 outpatient treatment report notes the veteran's 
complaints of low back pain.  The veteran indicated that the 
pain prevented him from sleeping at night.  A VA 
hospitalization report dated from July 1990 to August 1990 
notes that the veteran was admitted with complaints of 
restlessness, insomnia, and hallucinations.  It was noted 
that the veteran had attempted suicide prior to admission.  
Diagnosis included chronic, undifferentiated schizophrenia.  
A VA hospitalization report dated from August 1990 to October 
1990 notes that the veteran was admitted with complaints of 
restlessness, insomnia, aggressive and disruptive behavior, 
hallucinations, and suicidal and homicidal ideation.  
Complaints of low back pain were also noted.  The veteran 
underwent individual and occupational therapy.  Diagnosis at 
discharge included schizoaffective disorder.  A VA 
hospitalization report dated from October 1990 to November 
1990 notes that the veteran was admitted with symptoms 
including hallucinations, depression, irritability, and 
aggressive behavior.  It was noted that the veteran attacked 
his pregnant wife and attempted suicide.  Diagnosis included 
schizoaffective disorder.

A February 1991 VA psychiatric examination report notes the 
veteran's complaints of anger and explosiveness.  He reported 
hearing voices.  Examination revealed that the veteran was 
tense and suspicious, but appeared to be in very good contact 
with reality.  Speech was coherent and relevant.  There was 
no looseness of association.  The veteran was oriented times 
three.  Memory was grossly preserved.  Concentration was 
preserved.  Judgment was fair.  Diagnosis was schizoaffective 
disorder.

A February 1991 VA orthopedic examination report notes the 
veteran's complaints of severe, persistent back pain elicited 
and exacerbated by prolonged sitting, standing, and 
maintaining any back position for a prolonged period.  The 
veteran reported difficulty straightening up after bending 
forward.  Examination revealed increased lumbar lordosis with 
tenderness and spasm of the lower dorsal and lumbar 
paravertebral musculature.  Flexion was 80 degrees; extension 
was 10 degrees; lateral flexion was 30 degrees; rotation was 
45 degrees bilaterally.  Range of motion was noted to be 
painful.  Diagnoses included dorsolumbar paravertebral 
myositis and moderate dorsolumbar scoliosis.

A VA hospitalization report dated from April 1991 to May 1991 
notes that the veteran was admitted due to a psychotic 
episode wherein he heard goats talking to him and he decided 
to kill himself.  Diagnoses included schizoaffective disorder 
and borderline personality disorder.  A VA hospitalization 
report dated from July 1991 to August 1991 notes that the 
veteran was admitted due to aggressive behavior at home, 
including an attempt to set his house on fire.  A history of 
suicide attempts was noted.  Complaints of low back pain were 
also noted.  Diagnoses included schizoaffective disorder and 
scoliosis.  A November 1991 VA outpatient treatment report 
notes the veteran's complaints of chronic back pain, spasms 
and numbness in the legs.  A VA hospitalization report dated 
from November 1991 to December 1991 notes that the veteran 
was admitted with depressed mood, crying spells, auditory 
hallucinations and suicidal ideation.  Complaints of low back 
pain were also noted; examination revealed no functional 
limitations.  Diagnoses included schizoaffective disorder, 
low back pain and scoliosis.  A January 1992 VA outpatient 
treatment report notes the veteran's complaints of severe low 
back pain and numbness.  The veteran was able to squat, but 
had difficulty standing back up.

In February 1992, the veteran testified during a personal 
hearing that he had no psychiatric problems prior to service.  
He stated that he attempted suicide during service, after 
being repeatedly harassed by a major.  The veteran stated 
that following service he received psychiatric treatment from 
a private physician, Dr. Carlo, from "1965 up until around 
1980."  The veteran indicated that he had been unable to 
obtain his medical records from Dr. Carlo, and that the 
doctor was also mentally ill.  The veteran further testified 
that his back pain is constant and prevents him from 
sleeping.  He stated that lower extremities are weak and numb 
due to his service-connected back disability.

A November 1993 VA neurologic examination report notes the 
veteran's complaints of low back pain and numbness in the 
lower extremities.  The veteran was observed to be walking 
easily with a cane in his right hand upon which he bore no 
weight.  The veteran was also observed to sit easily in a low 
couch from where he got up without difficulty.  Examination 
revealed absent ankle jerks bilaterally.  Straight leg raises 
were 20 degrees bilaterally with pain.  The veteran claimed 
an inability to walk on his heels and toes.  Diagnoses 
included dorsal scoliosis with severe spasms and chronic back 
pain.  A November 1993 VA spine examination report notes 
range of motion of: forward flexion to 70 degrees; extension 
to 10 degrees; lateral flexion to 20 degrees bilaterally; and 
rotation to 15 degrees bilaterally.  Tenderness to palpation 
was noted over the paravertebral muscles.  Minimal postural 
levoscoliosis was also noted.  There were no sensory 
deficits.  Strength was normal.  The examiner noted that 
there was no evidence of radiculopathy.  Diagnoses included 
postural levoscoliosis and paravertebral myositis.

A November 1993 VA psychiatric examination report notes that 
the veteran was very dramatic and very exaggerated in his 
behavior.  He reported having trouble with his neighbors and 
killing dogs simply because they barked at him.  Examination 
revealed no active hallucinations.  The veteran verbalized 
death wishes, but had no active plan for suicide.  Speech was 
relevant and coherent.  Affect was inappropriate.  Mood was 
hyperactive and somewhat depressed.  The veteran was oriented 
times three.  Judgment and insight were poor.  A December 
1993 VA social and industrial field survey report notes the 
veteran's complaints of getting upset and losing control.  
Interviews with the veteran's neighbors revealed that the 
veteran socializes with his neighbors and converses with them 
in a coherent and logical manner.  The veteran was reported 
to spend time working on his car, as well as other cars.  No 
abnormal or bizarre behavior was reported.  Upon reviewing 
this evidence in January 1994, a VA examiner noted diagnoses 
of schizophrenia, in remission of acute psychotic symptoms, 
and histrionic personality features.

VA treatment reports dated from 1994 to 1997 note that the 
veteran was seen with various complaints, to include 
schizoaffective disorder and low back pain.  Specifically, a 
VA hospitalization report dated from September 1994 to 
October 1994 notes that the veteran was admitted with 
complaints of depression.  Diagnosis was schizoaffective 
disorder with psychotic feature.  A July 1997 outpatient 
treatment report notes that the veteran was seen with 
complaints of low back pain.  The veteran indicated that he 
was walking to his car, developed pain in his back, and fell 
to the ground.  Impression was severe low back pain.

A March 1998 statement in support of claim notes that the 
veteran was unable to locate Dr. Carlo to obtain his 
treatment records.

A June 1998 VA psychiatric examination report notes the 
veteran's complaints of being very prone to anger and losing 
control.  Upon examination, the veteran was alert and very 
histrionic.  His answers were relevant and coherent.  He was 
not delusional or actively hallucinating.  Affect was fairly 
adequate.  Mood was hyperactive and manipulative.  The 
veteran was oriented times three.  Memory was preserved and 
intellectual functioning was average.  Judgment was fair; 
insight was very poor.  Diagnoses included schizoaffective 
disorder and borderline personality disorder with strong 
histrionic characteristics.  The examiner stated that:

it is clearly shown by the evidence in 
[the] veteran's service medical records 
that the investigation made regarding the 
veteran's behavior and suicidal gestures 
during military service reflect that 
[the] veteran's behavior was manipulative 
in order to obtain a purpose (his 
discharge from military service).  The 
diagnosis of personality disorder that 
was made at that time is correct.

A June 1998 VA neurologic examination report notes the 
veteran's complaints of back pain accompanied by numbness in 
the lower extremities.  Upon examination, the veteran had 
normal, unassisted gait.  No focal motor deficit was 
identified; the veteran was able to squat and to walk on his 
heels and toes.  The sensory system was grossly normal.  
Diminished ankle jerks were noted bilaterally.  Diagnoses 
included chronic low back pain syndrome, lumbar spondylosis, 
lumbar levoscoliosis, and L3-4 and L4-5 posterior concentric 
bulging discs.  A June 1998 VA spine examination report notes 
the veteran's complaints of severe low back pain associated 
with headaches and muscle spasms.  The veteran indicated that 
sitting or standing for a long time precipitates his low back 
pain.  The veteran further indicated that upon walking long 
distances he feels numbness in his right leg.  It was noted 
that the veteran does not need any assistive devices to walk.  
Examination revealed full and complete range of motion of the 
lumbar spine, with no pain on motion.  The examiner indicated 
that there is no additional limitation due to pain, fatigue, 
weakness, or lack of endurance following repeated use or 
during flare-ups.  Moderate spasms on the lumbosacral 
paravertebral muscles were noted.  Moderate tenderness to 
palpation was noted.  There was no objective evidence of 
weakness of the legs.  No postural abnormalities of the back 
were noted.  A fixed deformity of the back with mild 
dorsolumbar scoliosis was noted.  Negative straight leg 
raising bilaterally and diminished (+1) ankle jerks 
bilaterally were noted.  Diagnosis was dorsolumbar 
paravertebral myositis with scoliosis and mild degenerative 
joint disease.  The examiner stated that the veteran is not 
unemployable.

Based on findings from the June 1998 VA examinations, the 
rating for the veteran's dorsolumbar paravertebral myositis 
with scoliosis was increased from 10 percent to 40 percent in 
August 1998, effective in July 1990.

Analysis

Psychiatric Disorder

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a psychiatric disorder is 
not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that under the applicable criteria, service 
connection will be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, 
personality disorders are not diseases for VA compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. 
Principi, 3 Vet. App. 439 (1992).

In the case at hand, the veteran's service medical records 
note a diagnosis of immature character disorder, a 
personality disorder.  A personality disorder is not a 
disability within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c).  

Other evidence of record shows a psychiatric disability, 
other than the personality disorder, which was first manifest 
many years after service.  Specifically, the 1990 diagnosis, 
schizoaffective disorder, has never been linked to the 
veteran's military service.  The veteran has claimed that his 
psychiatric disorder is related to service and that the 
condition was misdiagnosed during service.  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
No competent medical evidence has been presented which tends 
to prove that the veteran's psychiatric disorder is related 
to service. 

Absent the presentation of some competent evidence that in 
some fashion attributes a currently diagnosed psychiatric 
disorder to military service, the veteran's claim may not be 
considered well grounded.

Dorsolumbar Paravertebral Myositis with Scoliosis

The veteran contends that his service-connected back 
disability is more disabling than currently evaluated.  
Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  That is, 
he has submitted a claim that is plausible-capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently assigned a 40 percent rating under 
Diagnostic Code 5293, intervertebral disc syndrome.  
Diagnostic Code 5293 provides a 60 percent rating when the 
disc syndrome is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  A 40 percent rating 
is warranted when there are severe recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The examinations of record do not provide a basis for an 
award higher than 40 percent under Diagnostic Code 5293.  For 
instance, although muscle spasm was reported, ankle jerk was 
intact.  Moreover, no sensory deficits were noted and there 
was no evidence of radiculopathy.  Certainly, there is no 
evidence of the persistent symptoms that would be required 
for a finding of pronounced disability.

In the alternative, there are other Codes which could be 
considered to include Diagnostic Code 5289, which provides a 
40 percent evaluation for ankylosis of the lumbar spine when 
in a favorable position and 50 percent when in an unfavorable 
position.  Clearly, however, the veteran does have motion of 
the spine in all directions and there is no ankylosis of the 
lumbar spine, either favorable or unfavorable.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (1998) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  In a June 1998 VA examination report, the 
examiner noted full and complete range of motion of the 
lumbar spine, with no pain on motion.  The examiner stated 
that there was no additional limitation due to pain, fatigue, 
weakness, or lack of endurance following repeated use or 
during flare-ups.  The veteran had a normal, unassisted gait.  
A November 1993 VA examination report notes that the veteran 
was able to sit easily in a low couch and get up without 
difficulty.  Given this evidence, there would not be any 
evidentiary basis for the assignment of a higher rating based 
on additional functional loss.

The Board has considered the effect of pain in rating the 
veteran's disability.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  From a functional point of view, it 
is clear that the complaints of pain are not reflective of a 
higher rating.  Significantly disabling pain was not 
objectively verified by the VA examiner in June 1998.  In 
other words, the pain complaints were not supported by 
adequate pathology as set forth in § 4.40.  Even at its 
worst, the veteran's back disability would not warrant a 
rating in excess of 40 percent.

The Board also has considered whether the veteran is entitled 
to a "staged" rating for his back disability, as prescribed 
by in Fenderson.  However, the rating described above 
reflects the greatest degree of disability shown by the 
record; thus, a staged rating is not for application.


ORDER

The claim for entitlement to service connection for a 
psychiatric disorder is denied. 

Entitlement to a rating in excess of 40 percent for 
dorsolumbar paravertebral myositis with scoliosis is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

